Citation Nr: 0322750	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the veteran provides a timely and 
appropriate response to VA's June 2003 
communication requesting information 
concerning all VA and non-VA health care 
providers that have treated him for his 
low back disability during the period of 
1995 to the present, then undertake all 
necessary efforts to obtain records from 
each health care provider identified by 
the veteran in that response.

2.  If the following action has not yet 
been completed: Obtain the veteran's 
medical records from the VA Medical 
Center(s) in Philadelphia, PA for any 
treatment for the low back during the 
period of 1995 to present.  Please obtain 
the following type(s) of records: Notes, 
lab findings, imaging (X-Ray, MRI, CT 
scan), problem list, confirmed diagnoses.

3.  After the development requested in 
Nos. 1 and 2 ahs been completed to the 
extent possible, make arrangements with 
the appropriate VA medical facility (ies) 
for the veteran to be afforded the 
following: an orthopedic examination for 
the purpose of ascertaining the nature 
and extent of the veteran's lumbosacral 
strain.  The examination should include 
all tests deemed appropriate by the 
examiner, to include x-rays.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  The 
examiner should respond to each of the 
following items:

a.  Does the veteran have arthritis 
of the lumbar spine due to the 
lifting injury he incurred in 
service in 1990?

b.  Does the veteran have 
intervertebral disc syndrome as a 
result of the lifting injury he 
incurred in service in 1990?

c.  If the veteran has service 
connected intervertebral disc 
syndrome, is it pronounced; with 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to site of diseased 
disc, little intermittent relief?

d.  Does the veteran have 
incapacitating episodes of 
intervertebral disc syndrome?

e.  If he does, do the 
incapacitating episodes of 
intervertebral disc syndrome have a 
total duration of at least six weeks 
during the past 12 months?

f.  Do the incapacitating episodes 
described require bed rest 
prescribed by a physician and 
treatment by a physician?

g.  Are the effects of any 
intervertebral disc syndrome clearly 
distinct in more than one spinal 
segment?
h.  Is there ankylosis of the lumbar 
spine at a favorable angle?

i.  Is there ankylosis of the lumbar 
spine in an unfavorable angle, with 
marked deformity and involvement of 
major joints (Marie-Strumpell type) 
or without other joint involvement 
(Bechterew type)?

j.  Are there residuals of a lumbar 
spine fracture without cord 
involvement; abnormal mobility 
requiring neck brace (jury mast) 
which is related to the service 
injury?

k.  Are there residuals of a lumbar 
spine fracture with cord 
involvement, bedridden, or requiring 
long leg braces, which is related to 
the service injury?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





